DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-16 are present for examination.

Priority
	Acknowledgment is made for this application filled on 03/23/2021 claiming foreign priority from JP 2021-010565 filed on 01/26/2021 and foreign document JP2020-055033 filed on 03/25/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 and 09/14/2021  .  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The abstract is amended to be in a single paragraph as follows:
ABSTRACT OF THE DISCLOSURE

	Ligase mutants of the following (1), (2), or (3):
(1) a ligase mutant comprising an amino acid sequence
showing 95% or more identity to the amino acid sequence of
SEQ ID NO: 1, and having a nucleic acid-linking activity;
(2) a ligase mutant comprising an amino acid sequence
showing 90% or more identity to the amino acid sequence of
SEQ ID NO: 2, and having a nucleic acid-linking activity; or
(3) a ligase mutant comprising an amino acid sequence
showing 97% or more identity to the amino acid sequence of
SEQ ID NO: 3, and having a nucleic acid-linking activity,
have excellent properties.

Furthermore page 2 of the specification is amended as follows:
On page 2 of the specification cancel the hyperlink and amend recitation of the hyperlink as follows: 
INTERNET, NCBI Protein Database, August 13, 2018,
NP 049790, search date: February 27, 2020 
.

Conclusion: Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a ligase mutants comprising a ligase mutant comprising an amino acid showing 95% or more identity to the amino acid sequence of SEQ ID NO: 1 and having a nucleic acid-linking activity; a ligase mutant comprising an amino acid sequence showing 90% or more identity to the amino acid sequence of SEQ ID NO: 2, and having a nucleic acid-linking activity; and a ligase mutant comprising an amino acid sequence showing 97% or more identity to the amino acid sequence of SEQ ID NO: 3, and having a nucleic acid-linking activity.
To form this determination the Office has relied on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 25, 2022